     Case 3:17-cv-00601-MHL Document 78-7 Filed 03/08/19 Page 1 of 1 PageID# 954



 1                                                                   EXHIBIT G

2


3


4


5


6

7
                                                            iVt£S/V,Ai<«52"
8

9

10

11


12
      jsson Goodman
      262 7th Avsnua Apt
                                                             Wt-li ^
      Naw York NY 10001
13


14
                            David Goorpe "Acton" Sweigert
                            C/OPOSox
                                 AZ 85211
15


16
                           mm                                                 Jason Goodman
                                                                              252 7th Avenue
                                                                              New York NY 1
      Jason Goodman
17    2527m Avenue Apt
      Naw York NY 10001


18
                                                                                               Oavid George "Acton" Swesgert
                                                                                               C/0 PO Box 152
                                                                                               Mesa A2 85211
19                          David George "Acton
                            C/OPO Box 162
                            Mesa AZ 8S211
                                                                                                                               '3 ^ *^15"?   * : 0-J-1 -   - V-•'J - V   ^
                                                                                                   ;.0'®»x>t52 4
20

21


22


23


24


25


26


27


28




     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT G- 1
